Citation Nr: 0814996	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  96-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent prior to October 1, 1998 for residuals of a left 
knee reconstruction surgery.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left knee reconstruction surgery 
on and after October 1, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The appellant had active service from October 1991 to October 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1996 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which in part, granted service connection for a left 
knee injury, post operative, and assigned a noncompensable 
evaluation.  While the matter was pending, the RO granted a 
10 percent rating effective in November 1997, assigned a 
temporary100 percent rating from April 1998 to October 1998 
and assigned a 10 percent rating from October 1998.  
Subsequently, the RO in an October 1999 rating decision 
granted an effective date for the 10 percent rating to the 
date of initial entitlement of October 1995.

In an April 2001 determination, the Board disposed of another 
matter on appeal and appealed the increased rating for the 
left knee disability for further development with other 
issues.  While the remand was pending, the RO in a February 
2004 rating granted a 20 percent rating for the left knee 
residuals of reconstruction, effective October 1, 1998 and 
continued a 10 percent initial rating for the left knee 
disability.

In a November 2004 decision, the Board disposed of other 
issues on appeal and continued to deny entitlement to an 
initial rating for the left knee disability in excess of 10 
percent disabling, but did not address the RO's grant of a 20 
percent rating from October 1998.  The veteran appealed this 
denial of an increased rating for the left knee disability to 
the Court of Appeals for Veterans Claims (Court).  The 
veteran did not appeal the other issues denied by the Board.  
In June 2005 both parties filed a joint Motion to Partially 
Vacate the Board Decision and Incorporating the Terms of the 
Joint Motion.  The basis for the motion was to allow the 
Board to address the Board's failure to address the 20 
percent rating and to also to consider whether separate 
ratings for both arthritis and instability of the left knee 
should be granted.  In June 2005 the Court granted the joint 
motion and remanded this matter to the Board for further 
consideration.  The Board remanded this matter in April 2006 
for further development in compliance with the Court's order 
and the case was returned to the Board for further 
consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the veteran if further action is required 
on his part.


REMAND

As noted above, the Court granted the Joint Motion in this 
matter in June 2005 for the Board to address some 
deficiencies found in the Board's April 2004 decision.  The 
Board thereafter remanded this matter in April 2006 to afford 
compliance with the joint motion.  Unfortunately as pointed 
out by the representative in the April 2008 brief, another 
remand is necessary to afford compliance with due process in 
this matter.  The representative specifically took issue with 
the report of the August 2007 VA examination and alleged that 
it was inadequate as it failed to address the range of motion 
of the veteran's knees in the manner as was directed by the 
Board in its April 2006 remand.  The Board does note that a 
range of motion of the left knee was recorded, and was said 
to be 0 to 90 degrees, both on measurement of flexion and 
extension.  He was described as having objective pain on 
motion.  However, there was no recording of passive and 
active motions or findings of where what degree in the range 
of motion that pain is elicited as well as the severity of 
such pain, as directed by the Board's remand instructions.  
Thus, the Board agrees with the representative's contentions 
that the August 2007 failed to comply with the Board's remand 
instructions and as such finds that another examination is 
necessary to comply with these instructions.  The Court has 
held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand order.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).   

Furthermore the Board notes that the Board's remand, pursuant 
to the Joint Motion's directives, also directed the RO to 
adjudicate this matter to include consideration of the 
applicability of VAOPGPREC 9-98 and VAOPGCPREC 9-2004 when 
evaluating the veteran's left knee disability.  According to 
VAOPGPREC 9-98, when radiologic findings of arthritis are 
present, a veteran whose knee disability is evaluated under 
Diagnostic Codes 5257 or 5259 is also entitled either to a 
separate compensable evaluation under Diagnostic Code 5260 or 
5261, if the arthritis results in compensable loss of motion, 
or to a separate compensable evaluation under Diagnostic Code 
5010 if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain.  
VAOPGPREC 9-98 (1998).  It was also pointed out that the VA 
General Counsel held that separate ratings under diagnostic 
code 5260 (limitation of flexion of the leg) and diagnostic 
code 5261 (limitation of extension of the leg) may be 
assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004). VA Fast Letter 04-22 further clarified 
this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 38 
C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

The April 2006 remand directed that the VA examination 
address the current level of the veteran's left knee 
disability and also address the applicability of these 
opinions.  The AOJ was also directed to consider the 
applicability of these General Counsel opinions as well as 
other potentially applicable diagnostic codes when 
reajudicating this matter.  Specifically, the Board in its 
remand directives stated as follows: "The SSOC must contain 
notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and discussion 
of all pertinent regulations, to include consideration of 
VAOPGCPREC 9- 2004 and 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5257, 
5260, 5261, 5262 (2005)."  However a review of the December 
2007 supplemental statement of the case reflects that this 
was not done, as it contained no discussion of these 
regulations.  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ must review the entire claims 
file and ensure that all notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. 
§ 3.159 (2007).  In particular, the AOJ 
must send the veteran notice that 
explains the information or evidence 
needed to establish entitlement to an 
increased rating for the left knee 
disability both prior to and as of 
October 1, 1998.  In particular, VA must 
send the appellant a corrective notice, 
indicating that he can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

2.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his service- 
connected left knee disability.  The 
claims file should be made available to 
the examiner for review of the pertinent 
evidence in conjunction with the 
examination. Any further indicated 
special studies should be conducted, to 
include X-rays.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, and note 
(1) whether the veteran does or does not 
have recurrent subluxation or lateral 
instability of the left knee, (2) The 
extent of arthritis of the left knee 
shown by X-ray and (3) the active and 
passive range of motion of the left knee 
in degrees.  The examiner also should 
comment on the functional limitations 
caused by the veteran's service-connected 
left knee disability.  It is also 
requested that the examiner address the 
following questions.  Does the left knee 
disability cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  With 
respect to subjective complaints of pain, 
the examiner should comment on whether 
the subjective complaints are supported 
by objective findings, whether any pain 
is visibly manifested upon palpation and 
movement of the left knee, and whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain attributable to the 
service-connected disabilities.  The 
examiner must discuss what is the effect 
of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.

3.  Following completion of the above, 
the AOJ should re-adjudicate the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
to include consideration of VAOPGCPREC 9- 
2004 and 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a Diagnostic Codes 5003, 5010, 5257, 
5260, 5261, 5262 (2007).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if 
otherwise in order. The purposes of this remand are to comply 
with due process of law and to further develop the veteran's 
claims.  No action by the veteran is required until he 
receives further notice; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of the claim.  38 C.F.R. § 3.655 (2007). The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



